UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6690


CHRISTOPHER A. WILLS,

                Plaintiff – Appellant,

          v.

CHARLES P. ROSENBERG; DONNA MARIE STEPHENSON; JOHN ROBERT
STONE; CINDY LUNDBERG; MICHAEL FEIGHTNER; NATHANIEL J.
MCFADDEN; REGINALD A. JOHNSON; MAURICE SIMMONS; JAMES
BLACK; MR. HAMED; MR. ASIB; HELLEN FAYEH,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:11-cv-01317-LMB-JFA)


Submitted:   October 30, 2012             Decided:   November 9, 2012


Before AGEE, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher A. Wills, Appellant Pro Se. Dennis Carl Barghaan,
Jr., Lauren Anne Wetzler, Assistant United States Attorneys,
Alexandria,   Virginia;   Benjamin    Rogers   Jacewicz, COUNTY
ATTORNEY’S OFFICE, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher       A.   Wills       appeals *   the   district    court’s

orders dismissing his civil action asserting claims under 42

U.S.C. § 1983 (2006) and Bivens v. Six Unknown Named Agents of

Fed. Bureau of Narcotics, 403 U.S. 388 (1971), and denying his

motion for reconsideration.             We have reviewed the record and

find no reversible error.           Accordingly, we affirm substantially

for   the   reasons     stated     by   the      district    court.      Wills   v.

Rosenberg, No. 1:11-cv-01317-LMB-JFA (E.D. Va. Jan. 13, 2012 &

Feb. 2, 2012).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court   and    argument        would   not   aid   the   decisional

process.

                                                                            AFFIRMED




      *
       Wills was required to file his notice of appeal by Monday,
April 9, 2012. See Fed. R. App. P. 4(a)(1)(C); Fed. R. App. P.
26(a)(1)(C). While the County Defendants argue that this appeal
is untimely, we conclude that the record adequately demonstrates
timely filing.   See Fed. R. App. P. 4(c)(1); Houston v. Lack,
487 U.S. 266, 270 (1988).



                                           2